       Case 3:19-cv-00530-RDM Document 42 Filed 02/08/21 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MCKINLEY HARRIS

                    Plaintiff,
      V.                                        3: 19-CV-530
                                                (JUDGE MARIANI)
HAYWARD LABORATORIES, INC.

                    Defendant.

                                         ORDER

      AND NOW, THIS        s~       DAY OF FEBRUARY, 2021, upon consideration of

Magistrate Judge Carlson's Report and Recommendation (''R&R") (Doc. 41) for clear error

or manifest injustice, IT IS HEREBY ORDERED THAT:

   1. The R&R is ADOPTED for the reasons set forth therein.

   2. Defendant Hayward Laboratories, lnc.'s Motion to Enforce its Settlement Agreement

      with Plaintiff (Doc. 29) is GRANTED.

   3. The Clerk of Court is directed to CLOSE this action.




                                             Robert D. Mariani
                                             United States District Judge
